            Case 20-61951-lrc                    Doc 11        Filed 02/18/20 Entered 02/18/20 15:09:57                                   Desc Main
                                                               Document      Page 1 of 48

                                                                                                                           .
                                                                                                             NnRTHW OtSTRIC.f
   Fill in this information to identify your case:                                                              OF GEORGIA

   Debtort              Monica                                         Hudgins
                        First Name              Middle Name               Last Names                   2020 FEB 18 AM 8:0t
   Debtor 2
   (Spouse, if filing) First Name               Middle Name               Last Name


   United States Bankruptcy Court for the: Northern District of Georgia

   Case number
    (If known)
                                       toi                                                                         TY
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                      04/16

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


   Part 1:         Give Details About Your Marital Status and Where You Lived Before


   I. What is your current marital status?

        IJ Married
             Not married


   2 During the last 3 years, have you lived anywhere other than where you live now?

             No
       0     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                        Dates Debtor 1       Debtor 2:                                             Dates Debtor 2
                                                                  lived there                                                                lived there


                                                                                       LI Same as Debtor 1                                  LI Same as Debtor 1

                                                                  From                                                                           From
                 Number              Street                                               Number Street
                                                                  To                                                                             To




                 City                         State ZIP Code                              City                     State ZIP Code

                                                                                       1:1 Same as Debtor 1                                 CI   Same as Debtor 1

                                                                  From                                                                           From
                 Number              Street                                               Number Street
                                                                  To                                                                             To




                 City                         State ZIP Code                              City                     State       ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       Lif No
       0    Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2: Explain the Sources of Your Income

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
           Case 20-61951-lrc                     Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                        Desc Main
                                                                  Document      Page 2 of 48


Debtor 1        Monica
                First Name      Middle Name          Last Name
                                                                         Hudgins                        Case number (if known) — C2-0 27'10   (    51

  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     O No
     •     Yes. Fill in the details.



                                                             Sources of income          Gross income             Sources of income                Gross income
                                                             Check all that apply.      (before deductions and   Check all that apply.            (before deductions and
                                                                                        exclusions)                                               exclusions)

                                                             121 Wages, commissions,                              O   Wages, commissions,
            From January 1 of current year until                                                   3,125.00
                                                                 bonuses, tips                                        bonuses, tips
            the date you filed for bankruptcy:
                                                             0 Operating a business                               O   Operating a business


           For last calendar year:                               Wages, commissions,                              O   Wages, commissions,
                                                                 bonuses, tips                   37,234.00            bonuses, tips
           (January 1 to December 31          2019       )   0 Operating a business                               O   Operating a business
                                              YYYY


           For the calendar year before that:                    Wages, commissions,                              O   Wages, commissions,
                                                                 bonuses, tips                                        bonuses, tips
                                                                                                 35,000.00
           (January 1 to December 31          2018               Operating a business                             O   Operating a business
                                              YYYY



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
     O Yes. Fill in the details.

                                                             Debtor 1                                              Debtor 2

                                                             Sources of income          Gross income from          Sources of income              Gross income from
                                                             Describe below.            each source                Describe below,                each source
                                                                                        (before deductions and                                    (before deductions and
                                                                                        exclusions)                                               exclusions)



            From January 1 of current year until
            the date you filed for bankruptcy:




            For last calendar year:
            (January 1 to December 31 2019           )
                                              YYYY




            For the calendar year before that:
            (January 1 to December 31 2018           )
                                              YYYY




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
           Case 20-61951-lrc                          Doc 11        Filed 02/18/20 Entered 02/18/20 15:09:57                         Desc Main
                                                                    Document      Page 3 of 48


Debtor 1      Monica
               First Name       Middle Name             Last Name
                                                                        Hudgins                   Case number ( f known)   le) —4 r 57
                                                                                                                           o




  Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     U     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               1:1 No. Go to line 7.

               El Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                       total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                       child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               121 No. Go to line 7.

               U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                        Dates of    Total amount paid         Amount you still owe   Was this payment for...
                                                                        payment


                                                                                                                                     El Mortgage
                      Creditor's Name
                                                                                                                                     El Car

                      Number    Street                                                                                               U Credit card

                                                                                                                                     U Loan repayment

                                                                                                                                     U Suppliers or vendors

                      City                    State          ZIP Code                                                                U Other




                                                                                                                                     El Mortgage
                      Creditor's Name
                                                                                                                                     El Car

                      Number    Street                                                                                               El Credit card

                                                                                                                                     U Loan repayment

                                                                                                                                     U Suppliers or vendors

                                                                                                                                     El Other
                      City                    State          ZIP Code




                                                                                                                                     U Mortgage
                      Creditor's Name
                                                                                                                                     U Car

                      Number    Street                                                                                               El Credit card

                                                                                                                                     El Loan repayment

                                                                                                                                     El Suppliers or vendors

                                                                                                                                     U Other
                      City                    State          ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 3
           Case 20-61951-lrc                        Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                Desc Main
                                                                     Document      Page 4 of 48


Debtor 1       Monica                                                   Hudgins                      Case number (l known) -         (a   I ' ! 5    1
                   First Name      Middle Name           Last Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     El No
     Li Yes. List all payments to an insider.
                                                                         Dates of     Total amount      Amount you still   Reason for this payment
                                                                         payment      paid              owe


            Insiders Name



            Number        Street




            City                                 State   ZIP Code




            Insider's Name


            Number        Street




            City                                 State   ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     El No
     0     Yes. List all payments that benefited an insider.

                                                                        Dates of      Total amount      Amount you still   Reason for this payment
                                                                        payment       paid              owe
                                                                                                                           Include creditor's name


            Insiders Name



            Number       Street




            City                                 State   ZIP Code




            Insiders Name



            Number       Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
           Case 20-61951-lrc                           Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                                         Document      Page 5 of 48


Debtor 1       Monica                                                         Hudgins                           Case number Of known)    (9-0    110 167   51
                First Name            Middle Name            Last Name




  Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     It No
     0     Yes. Fill in the details.
                                                                    Nature of the case                    Court or agency                                    Status of the case


            Case title                                                                                                                                       O    Pending
                                                                                                       Court Name
                                                                                                                                                             O    On appeal

                                                                                                        Number      Street                                   •    Concluded

            Case number
                                                                                                       , City                    State   ZIP Code




            Case title                                                                                                                                       O    Pending
                                                                                                        Court Name
                                                                                                                                                             CI   On appeal

                                                                                                        Number      Street                                   O    Concluded

            Case number
                                                                                                        City                     State   ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     21 No. Go to line 11.
     0 Yes. Fill in the information below.
                                                                              Describe the property                                       Date             Value of the property



                 Creditors Name



                 Number      Street                                           Explain what happened

                                                                              O    Property was repossessed.
                                                                              0    Property was foreclosed.
                                                                              O    Property was garnished.
                 City                               State   ZIP Code          0    Property was attached, seized, or levied.

                                                                              Describe the property                                       Date              Value of the propertl




                 Creditors Name



                 Number      Street
                                                                              Explain what happened

                                                                              O    Property was repossessed.
                                                                              O    Property was foreclosed.
                                                                              O    Property was garnished.
                 City                               State   ZIP Code
                                                                              O    Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 5
           Case 20-61951-lrc                        Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                  Desc Main
                                                                     Document      Page 6 of 48


Debtor 1          Monica                                                   Hudgins                       Case number (if k.wn)           (101 1 CI 6. I
                  First Name     Middle Name             Last Name




  11.Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     el No
     0     Yes. Fill in the details.

                                                                 Describe the action the creditor took                           Date action      Amount
                                                                                                                                 was taken
           Creditor's Name



           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX—


 12.Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?
     121 No
     0     Yes

 Part 5:          List Certain Gifts and Contributions


 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
     LI    Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                              Dates you gave      Value
            per person                                                                                                           the gifts



           Person to Whom You Gave the Gift




           Number     Street



           City                           State   ZIP Code


           Person's relationship to you



           Gifts with a total value of more than $600            Describe the gifts                                              Dates you gave     Value
           per person                                                                                                            the gifts



           Person to Whom You Gave the Gift




           Number     Street



           City                           State   ZIP Code


           Person's relationship to you



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
          Case 20-61951-lrc                        Doc 11               Filed 02/18/20 Entered 02/18/20 15:09:57                                        Desc Main
                                                                        Document      Page 7 of 48


Debtorl           Monica                                                     Hudgins                           Case number or known)    1°
                                                                                                                                        0  --(0 I
                  First Name      Middle Name               Last Name




  14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

          No
     U    Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                    Describe what you contributed                                         Date you         Value
            that total more than $600                                                                                                    contributed




          Charity's Name




          Number      Street




          City           State        ZIP Code




  Part 6:          List Certain Losses


  15.Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     g    No
     U    Yes. Fill in the details.


            Describe the property you lost and                     Describe any insurance coverage for the loss                          Date of your     Value of property
            how the loss occurred                                                                                                        loss             lost
                                                                   Include the amount that insurance has paid. List pending insurance
                                                                   claims on line 33 of Schedule A/B: Property.




                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

          No
     121 Yes. Fill in the details.

                                                                   Description and value of any property transferred                    Date payment or   Amount of payment
           Jeffery Favors                                                                                                               transfer was
           Person Who Was Paid                                                                                                          made

          2133 L'ville Suwanee Rd
           Number       Street                                                                                                          01/31/2020                  200.00
           Ste 12

          Suwanee                       GA       30024
           City                         State    ZIP Code



           Email or website address


           Person Who Made the Payment, if Not You



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
           Case 20-61951-lrc                       Doc 11               Filed 02/18/20 Entered 02/18/20 15:09:57                                  Desc Main
                                                                        Document      Page 8 of 48


Debtor 1           Monica
                   First Name      Middle Name              Last Name
                                                                              Hudgins                        Case number ut-knowo   ao -- (Wq5(
                                                                                                                                              1v-a
                                                                    Description and value of any property transferred               Date payment or       Amount of
                                                                                                                                    transfer was made     payment


            Person Who Was Paid



            Number       Street




            City                        State    ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     g     No
     ▪     Yes. Fill in the details.

                                                                    Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
            Person Who Was Paid



            Number        Street




            City                        State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     121 No
     CI    Yes. Fill in the details.

                                                                    Description and value of property        Describe any property or payments received      Date transfer
                                                                    transferred                              or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                        State    ZIP Code


            Person's relationship to you



            Person Who Received Transfer



            Number       Street




            City                        State    ZIP Code

            Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
           Case 20-61951-lrc                      Doc 11                 Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                                         Document      Page 9 of 48


Debtor 1        Monica                                                       Hudgins                         Case number (if known)      0__-• _400 NS I
                   First Name     Middle Name              Last Name




  19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     121 No
     0     Yes. Fill in the details.

                                                                   Description and value of the property transferred                                            Date transfer
                                                                                                                                                                was made


           Name of trust




                List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 19.Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
    brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     g     No
     El    Yes. Fill in the details.

                                                                   Last 4 digits of account number     Type of account or             Date account was       Last balance before
                                                                                                       instrument                     closed, sold, moved,   closing or transfer
                                                                                                                                      or transferred

            Name of Financial Institution
                                                                                                       0   Checking

            Number       Street                                                                        0   Savings
                                                                                                       0   Money market
                                                                                                       0   Brokerage
            City                       State    ZIP Code
                                                                                                       0   Other


                                                                   xxxx-                               0 Checking
            Name of Financial Institution
                                                                                                       0 Savings
            Number       Street                                                                        El Money market
                                                                                                       El Brokerage
                                                                                                       0 Other
            City                       State    ZIP Code


 20.Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
    securities, cash, or other valuables?
     II    No
           Yes. Fill in the details.
                                                                   Who else had access to it?                      Describe the contents                            Do you still
                                                                                                                                                                    have it?

                                                                                                                                                                  , El   No
            Name of Financial Institution                         Name
                                                                                                                                                                    El   Yes


            Number       Street                                   Number   Street



                                                                  City       State      ZIP Code

            City                       State    ZIP Code



Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
           Case 20-61951-lrc                         Doc 11              Filed 02/18/20 Entered 02/18/20 15:09:57                                       Desc Main
                                                                         Document     Page 10 of 48


Debtor 1          Monica                                                        Hudgins                               Case number wknown)   CRO    (0 I Cr
                    First Name     Middle Name               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
           No
     CI    Yes. Fill in the details.
                                                                    Who else has or had access to it?                      Describe the contents                  Do you still
                                                                                                                                                                  have it?

                                                                                                                                                                  0 No
             Name of Storage Facility                               Name
                                                                                                                                                                  0 Yes
             Number       Street                                    Number     Street



                                                                    City State ZIP Code

             City                        State    ZIP Code



  Part 9:             Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
     tif No
     O Yes. Fill in the details.
                                                                   Where is the property?                                  Describe the property              Value


             Owner's Name


                                                                  Number     Street
             Number       Street




                                                                  City                           State     ZIP Code
             City                        State    ZIP Code


 Part 10:             Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
  a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
    including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 ▪   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

 •   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     El No
     O Yes. Fill in the details.
                                                                   Governmental unit                           Environmental law, if you know it             Date of notice



           Name of site                                           Governmental unit


           Number       Street                                    Number     Street


                                                                  City                  State   ZIP Code



           City                         State    ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
           Case 20-61951-lrc                        Doc 11               Filed 02/18/20 Entered 02/18/20 15:09:57                                                Desc Main
                                                                         Document     Page 11 of 48


Debtor 1       Monica
                   First Name      Middle Name              Last Name
                                                                               Hudgins                                 Case number of known)   • AO    - (0( 9 5

 25. Have you notified any governmental unit of any release of hazardous material?

     21 No
     •     Yes. Fill in the details.
                                                                   Governmental unit                               Environmental law, if you know it                    Date of notice



            Name of site                                          Governmental unit


            Number        Street                                  Number     Street



                                                                  City                  State    ZIP Code


            City                        State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     El No
     O Yes. Fill in the details.
                                                                                                                                                                         Status of the
                                                                    Court or agency                                     Nature of the case
                                                                                                                                                                         case

           Case title
                                                                    Court Name
                                                                                                                                                                         U    Pending

                                                                                                                                                                         U    On appeal

                                                                    Number     Street                                                                                    O    Concluded


           Case number                                              City                        State   ZIP Code



 Part 11:            Give Details About Your Business or Connections to Any Business

 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           O A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           O A member of a limited liability company (LLC) or limited liability partnership (LLP)
           O A partner in a partnership
           O An officer, director, or managing executive of a corporation
           O An owner of at least 5% of the voting or equity securities of a corporation

     g No. None of the above applies. Go to Part 12.
     O Yes. Check all that apply above and fill in the details below for each business.
                                                                    Describe the nature of the business                                Employer Identification number
                                                                                                                                       Do not include Social Security number or !TIN.
            Business Name

                                                                                                                                     ' EIN:
            Number        Street
                                                                    Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                       From                 To
            City                        State    ZIP Code

                                                                    Describe the nature of the business                                Employer Identification number
                                                                                                                                       Do not include Social Security number or !TIN.
            Business Name


                                                                                                                                       EIN:
            Number        Street
                                                                    Name of accountant or bookkeeper                                   Dates business existed



                                                                                                                                       From                 To
            City                        State    ZIP Code


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 11
           Case 20-61951-lrc                     Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                                  Document     Page 12 of 48


Debtor 1       Monica
                   First Name    Middle Name          Last Name
                                                                       Hudgins                         Case number Of known)   ao        I q5
                                                                                                                      Employer Identification number
                                                              Describe the nature of the business
                                                                                                                      Do not include Social Security number or ITIN.
            Business Name
                                                                                                                       EIN:

            Number Street
                                                              Name of accountant or bookkeeper                         Dates business existed



                                                                                                                    1 From                To
            City                      State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     El No
     0     Yes. Fill in the details below.

                                                              Date issued



            Name                                              MM! DD / YYYY


            Number Street




            City                      State    ZIP Code




                   Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




           Sign ture of Debtor 1                                               Signature of Debtor 2


           Date 21 I tt         1-0a-°                                        Date
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      •      No
      O      Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      O No
            Yes. Name of person        Jeffery Favors                                                        . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                               Declaration, and Signature (Official Form 119).




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 12
             Case 20-61951-lrc                       Doc 11       Filed 02/18/20 Entered 02/18/20 15:09:57                                  Desc Main
                                                                  Document     Page 13 of 48


Fill in this information to identify your case and this filing:


Debtor 1            Monica                                                   Hudgins
                    First Name                  Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name                  Middle Name                  Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number         12/SQ.:: ft   cj g
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 106A/B

Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset In the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    0    No. Go to Part 2.
         Yes. Where is the property?
                                                                      What is the property? Check all that apply.      Do not deduct secured claims or exemptions. Put
                                                                      O     Single-family home                         the amount of any secured claims on Schedule D:
      1.1. 4991 Sheila Lane.                                          0     Duplex or multi-unit building
                                                                                                                       Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                      O Condominium or cooperative                     Current value of the     Current value of the
                                                                      CI    Manufactured or mobile home                entire property?         portion you own?
                                                                      O     Land                                              112,000.00                61,000.00
                                                                      CI    Investment property
              Stone Mountain                 GA        30083                                                           Describe the nature of your ownership
                                                                      O     Timeshare
             City                            State     ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                      O     Other
                                                                                                                       the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one

              Dekalb                                                  0    Debtor 1 only
             County                                                   0    Debtor 2 only
                                                                      0    Debtor 1 and Debtor 2 only                  U   Check if this is community property
                                                                                                                           (see instructions)
                                                                      g At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:
   If you own or have more than one, list here:
                                                                  What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                  O        Single-family home                          the amount of any secured claims on Schedule D:
      1.2.                                                                                                             Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                  0        Duplex or multi-unit building
                                                                  •        Condominium or cooperative                  Current value of the     Current value of the
                                                                  O        Manufactured or mobile home                 entire property?         portion you own?
                                                                  ▪        Land
                                                                  CI       Investment property
                                                                  0        Timeshare
                                                                                                                       Describe the nature of your ownership
             City                            State     ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                  L.1
                                                                  -   Other                                            the entireties, or a life estate), if known.
                                                                  Who has an interest in the property? Check one
                                                                  CI Debtor 1 only
             County                                                       Debtor 2 only
                                                                  LI Debtor 1 and Debtor 2 only                        U   Check if this is community property
                                                                  0 At least one of the debtors and another                (see instructions)

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:


Official Form 106A/B                                                  Schedule A/B: Property                                                             page 1
            Case 20-61951-lrc                       Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                                     Document     Page 14 of 48
 Debtor 1          Monica                                 Hudgins                                          Case number Of known). CAO           —5 '
                    First Name    Middle Name            Last Name




                                                                     What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put
     1.3.                                                            0    Single-family home                                the amount of any secured claims on Schedule D:
                                                                                                                            Creditors Who Have Claims Secured by Property.
            Street address, if available, or other description       0    Duplex or multi-unit building
                                                                     0    Condominium or cooperative                        Current value of the       Current value of the
                                                                                                                            entire property?           portion you own?
                                                                     0    Manufactured or mobile home
                                                                     0    Land
                                                                     0    Investment property
            City                            State     ZIP Code       CI   Timeshare                                         Describe the nature of your ownership
                                                                                                                            interest (such as fee simple, tenancy by
                                                                     0    Other                                             the entireties, or a life estate), if known.

                                                                     Who has an interest in the property? Check one.

                                                                     0 Debtor 1 only
            County
                                                                     0 Debtor 2 only
                                                                     0 Debtor 1 and Debtor 2 only                           0   Check if this is community property
                                                                     CI At least one of the debtors and another                 (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                                61,000.00
  you have attached for Part 1. Write that number here.                                                                                        4




Part 2:      Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   Ci No
   2   Yes


    3.1.    Make:                        Dodge                       Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
            Model:                       Journey                     el Debtor 1 only
                                                                                                                            Creditors Who Have Claims Secured by Property.
                                         2018                        0 Debtor 2 only
            Year:
                                                                     CI Debtor 1 and Debtor 2 only                          Current value of the       Current value of the
            Approximate mileage:         22000                                                                              entire property?           portion you own?
                                                                     0 At least one of the debtors and another
            Other information:
                                                                                                                                    12,400.00                  12,400.00
                                                                     D Check if this is community property (see
                                                                          instructions)



   If you own or have more than one, describe here:


    3.2.    Make:                                                    Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
            Model:                                                   0 Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                                     0 Debtor 2 only
            Year:                                                                                                           Current value of the
                                                                     D Debtor 1 and Debtor 2 only                                                      Current value of the
            Approximate mileage:                                                                                            entire property?           portion you own?
                                                                     0 At least one of the debtors and another
            Other information:
                                                                          Check if this is community property (see
                                                                          instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 2
           Case 20-61951-lrc                  Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                        Desc Main
                                                               Document     Page 15 of 48
Debtor 1        Mopien
                First Name      Middle Name        Last Name
                                                                                                     Case number or known)   at)


           Make:                                               Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
    3.3.
                                                                                                                        the amount of any secured claims on Schedule D:
           Model:                                                 Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                               U Debtor 2 only
           Year:                                                                                                        Current value of the      Current value of the
                                                               U Debtor 1 and Debtor 2 only
                                                                                                                        entire property?          portion you own?
           Approximate mileage:                                U At least one of the debtors and another
           Other information:
                                                               U Check if this is community property (see
                                                                  instructions)


           Make:                                               Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
    3.4.
                                                                                                                        the amount of any secured claims on Schedule D:
           Model:                                                 Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                               0 Debtor 2 only
           Year:                                                                                                        Current value of the      Current value of the
                                                               0 Debtor 1 and Debtor 2 only
                                                                                                                        entire property?          portion you own?
           Approximate mileage:                                0 At least one of the debtors and another
           Other information:
                                                                  Check if this is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    WI No
    0 Yes

           Make:                                               Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
    4.1.
                                                                                                                        the amount of any secured claims on Schedule D:
           Model:                                              D Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                                  Debtor 2 only
           Year:
                                                                  Debtor 1 and Debtor 2 only                            Current value of the      Current value of the
           Other information:                                     At least one of the debtors and another               entire property?          portion you own?


                                                               0 Check if this is community property (see
                                                                  instructions)



    If you own or have more than one, list here:

           Make:                                               Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
    4.2.
                                                                                                                        the amount of any secured claims on Schedule D:
                                                                  Debtor 1 only
           Model:                                                                                                       Creditors Who Have Claims Secured by Property.
                                                               U Debtor 2 only
           Year:                                                                                                        Current value of the      Current value of the
                                                               U Debtor 1 and Debtor 2 only                             entire property?          portion you own?
           Other information:                                  U At least one of the debtors and another


                                                                  Check if this is community property (see
                                                                  instructions)




5   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                       12,400.00
    you have attached for Part 2. Write that number here                                                                                   4




Official Form 106A/B                                            Schedule A/B: Property                                                                    page 3
            Case 20-61951-lrc              Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                                       Desc Main
                                                             Document     Page 16 of 48
 Debtor 1       Monica
                First Name   Middle Name
                                                  Hudgins
                                                 Last Name
                                                                                                Case number (irknown)   011/.5   •   (ct 5

Part 3:       Describe Your Personal and Household Items

                                                                                                                                           Current value of the
Do you own or have any legal or equitable Interest in any of the following Items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured claims
                                                                                                                                           or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   O No
   O Yes. Describe                                                                                                                                         3,000.00
                             furniture and appliances
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   O No
   O Yes. Describe                                                                                                                                           500.00
                             tv, phone
                                                                                                                                      1$
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   O No
   O Yes. Describe
                                                                                                                                             $
                                                                                                                                     Ii
6. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   O No
   O Yes. Describe


10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   O No
   Zi Yes. Describe
                                                                                                                                     „i$

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   O No
   O Yes. Describe                                                                                                                                           500.00
                             Clothes

12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   O No
   O Yes. Describe                                                                                                                                           150.00
                             meddingling                                                                                                    $
13.Non-farm animals
   Examples: Dogs, cats, birds, horses

   O No
   O Yes. Describe


14 Any other personal and household items you did not already list, including any health aids you did not list

   O No
   O Yes. Give specific
     information.

16 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                           4,150.00
   for Part 3. Write that number here                                                                                            4

Official Form 106A/B                                         Schedule NB: Property                                                                      page 4
            Case 20-61951-lrc                Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                          Desc Main
                                                              Document     Page 17 of 48
 Debtor 1      IVInnira                            Hudgins                                     Case number (if known)   42.10         ( 6? 5
               First Name    Middle Name          Last Name




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                    Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured claims
                                                                                                                                               or exemptions.

16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   O No
   O Yes                                                                                                       Cash:



17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   O No
       Yes                                                     Institution name:


                             17.1. Checking account:           Wells Fargo                                                                                         2.00
                             17.2. Checking account:

                             17.3. Savings account:

                             17.4. Savings account:

                             17.5. Certificates of deposit:

                             17.6. Other financial account:

                             17.7. Other financial account:

                             17.8. Other financial account:

                             17.9. Other financial account:




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   O No
   O Yes                     Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

   O No                      Name of entity:                                                                   % of ownership:
   0   Yes. Give specific
       information about
       them

                                                                                                                                °A)




Official Form 106A/B                                          Schedule A/B: Property                                                                        page 5
            Case 20-61951-lrc                 Doc 11             Filed 02/18/20 Entered 02/18/20 15:09:57                               Desc Main
                                                                 Document     Page 18 of 48
 Debtor 1      Mnnina
               First Name     Middle Name
                                                        Hudgins
                                                     Last Name
                                                                                                Case number (,f known)_   •••—   I   161 51


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    10 No
    El Yes. Give specific     Issuer name:
       information about
       them




21.Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

    WI No
   U Yes. List each
     account separately.      Type of account:           Institution name:

                              401(k) or similar plan:

                              Pension plan:

                              IRA:

                              Retirement account:

                              Keogh:

                              Additional account:

                              Additional account:




22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

       No
   U Yes                                            Institution name or individual:
                             Electric:

                             Gas:

                             Heating oil:

                             Security deposit on rental unit:

                             Prepaid rent:

                             Telephone:

                             Water:

                             Rented furniture:

                             Other:




23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   id No
   El Yes                     Issuer name and description:




Official Form 106A/B                                             Schedule NB: Property                                                        page 6
            Case 20-61951-lrc              Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                                 Desc Main
                                                             Document     Page 19 of 48
 Debtor 1      Monica                             Hudgins                                        Case number (f known). C20
               First Name   Middle Name          Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   121 No
   •   Yes                           Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   I21 No
   U Yes. Give specific
     information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   id No
   O Yes. Give specific
     information about them....


27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   RI No
   U Yes. Give specific
     information about them....


Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

       No
   O Yes. Give specific information
                                                                                                                Federal:
          about them, including whether
          you already filed the returns                                                                         State:
          and the tax years.
                                                                                                                Local:



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   R1 No
   U Yes. Give specific information
                                                                                                               Alimony:

                                                                                                               Maintenance:

                                                                                                               Support:

                                                                                                               Divorce settlement:

                                                                                                               Property settlement:

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
             Social Security benefits; unpaid loans you made to someone else
   RI No
   U Yes. Give specific information




Official Form 106A/B                                         Schedule A/B: Property                                                                 page 7
           Case 20-61951-lrc                   Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                                           Desc Main
                                                                 Document     Page 20 of 48
Debtor 1        IVInnina
                First Name      Middle Name
                                                      Hudgins
                                                     Last Name
                                                                                                        Case number (f known)   0   26 -01c15 I

31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

   0   No
   O Yes. Name the insurance company            Company name:                                              Beneficiary:                                 Surrender or refund value:
          of each policy and list its value....




32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   O No
   O Yes. Give specific information



33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   O No
   O Yes. Describe each claim.
                                                                                                                                                        $

34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   O No
   LI Yes. Describe each claim.
                                                                                                                                                   is



35. Any financial assets you did not already list

   O No
   O Yes. Give specific information



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here                                                                                                    4                                  2.00




Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.


37. Do you own or have any legal or equitable interest in any business-related property?
   O No. Go to Part 6.
   O Yes. Go to line 38.

                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38. Accounts receivable or commissions you already earned

   O No
   O Yes. Describe


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
   O No
   •   Yes. Describe




Official Form 106A/B                                             Schedule A/B: Property                                                                             page 8
            Case 20-61951-lrc                      Doc 11         Filed 02/18/20 Entered 02/18/20 15:09:57                        Desc Main
                                                                  Document     Page 21 of 48
 Debtor 1          Monica
                   First Name    Middle Name
                                                       Hudgins
                                                      Last Name
                                                                                           Case number (if known)   0   26 4    ri 5
40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       O No
       O Yes. Describe



41. Inventory
       O No
       •   Yes. Describe .....



42. Interests in partnerships or joint ventures
   ▪       No
       O Yes. Describe           Name of entity:                                                             °A of ownership:




43. Customer lists, mailing lists, or other compilations
   O No
   O Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                LI No
                0 Yes. Describe........


44. Any business-related property you did not already list
    O No
   O Yes. Give specific
     information




45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
                                                                                                                                                        0.00
   for Part 5. Write that number here                                                                                      4


Part 6:         Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   O No. Go to Part 7.
   O Yes. Go to line 47.

                                                                                                                                  Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured claims
                                                                                                                                  or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish
   •       No
   CI Yes




Official Form 106A/B                                              Schedule A/B: Property                                                       page 9
           Case 20-61951-lrc                 Doc 11        Filed 02/18/20 Entered 02/18/20 15:09:57                            Desc Main
                                                           Document     Page 22 of 48
Debtor 1      Monica
               First Name    Middle Name
                                                Hudgins
                                               Last Name
                                                                                         Case number of known).     0 -la (
                                                                                                                  (3'         95
48. Crops—either growing or harvested

   O No
   O Yes. Give specific
     information

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    21 No
   O Yes



so. Farm and fishing supplies, chemicals, and feed
   21 No
   O Yes

                                                                                                                               $
51. Any farm- and commercial fishing-related property you did not already list
   21 No
   O Yes. Give specific {
     information
                                                                                                                               $

52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                               0.00
   for Part 6. Write that number here                                                                                   4


Part 7:     Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

   21 No
   O Yes. Give specific
     information




54. Add the dollar value of all of your entries from Part 7. Write that number here                                     4                  0.00



Part 8:     List the Totals of Each Part of this Form


55.Part 1: Total real estate, line 2                                                                                     4     $   61,000.00

56.Part 2: Total vehicles, line 5                                              12,400.00

57.Part 3: Total personal and household items, line 15                           4,150.00

58.Part 4: Total financial assets, line 36                                            2.00

59.Part 5: Total business-related property, line 45                                   0.00


so. Part 6: Total farm- and fishing-related property, line 52                         0.00


61.Part 7: Total other property not listed, line 54                     $             0.00


62.Total personal property. Add lines 56 through 61.                           16,552.00     Copy personal property total —) + $    16,552.00


63.Total of all property on Schedule A/B. Add line 55 + line 62                                                                     77,552.00



Official Form 106A/B                                       Schedule A/B: Property                                                    page 10
            Case 20-61951-lrc                     Doc 11          Filed 02/18/20 Entered 02/18/20 15:09:57                                  Desc Main
                                                                  Document     Page 23 of 48

  Fill in this information to identify your case:

   Debtor 1              Monica                                            Hudgins
                         First Name               Middle Name               Last Name

   Debtor 2
   (Spouse, if filing)   First Name               Middle Name               Last Name


   United States Bankruptcy Court for the:DiStitt of South Carolina

   Case number
   (If known)
                         _AO                 5I                                                                                              CI Check if this is an
                                                                                                                                                amended filing



 Official Form 106C
 Schedule C: The Property You Claim as Exempt                                                                                                             04/16

 Be as complete and accurate as possible. If two married people are filing 'together, both are equally responsible for supplying correct information.
 Using the property you listed on Schedule NB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
 space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
 your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


  Part 1:          Identify the Property You Claim as Exempt


  1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       if You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       0    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule NB that you claim as exempt, fill in the information below.


          Brief description of the property and line on         Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
          Schedule A/8 that lists this property                 portion you own
                                                                Copy the value from     Check only one box for each exemption.
                                                                Schedule NB

       Brief
       description:              Furniture                      $ 3,000.00              Lis 3,000.00
      Line from                                                                         WI 100% of fair market value, up to
      Schedule NB:               6                                                         any applicable statutory limit

      Brief
      description:               Electronics                    $ 500.00                1:1$ 500.00
      Line from                                                                         10 100% of fair market value, up to
      Schedule NB:                                                                         any applicable statutory limit

      Brief
      description:               Clothes                        $ 500.00                1:1 $ 500.00
      Line from                                                                         VI 100% of fair market value, up to
      Schedule A/B               ii                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

      g     No
      0     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            Li     No
            0      Yes



Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                         page 1 of_
           Case 20-61951-lrc                   Doc 11        Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                             Document     Page 24 of 48

Debtor 1       Monica                                               Hudgins                    Case number (if known)   C. .0     10 KIS     I
              First Name         Middle Name     Last Name




  Part 2:    Additional Page

      Brief description of the property and line         Current value of the   Amount of the exemption you claim               Specific laws that allow exemption
      on Schedule NB that lists this property            portion you own
                                                         Copy the value from    Check only one box for each exemption
                                                         Schedule A/B

     Brief
     description:
                           Checking & Savings                           2.00       $          2.00
     Line from             17                                                   V 100% affair market value, up to
     Schedule A/B:                                                                any applicable statutory limit

     Brief
     description:          Wedding Ring                              150.00      Us         150.00
     Line from                                                                  V 100% of fair market value, up to
     Schedule NB:
                           12                                                     any applicable statutory limit


     Brief
                           2018 Dodge Journey                    12,400.00      21$      3,500.00
     description:
     Line from             3.1
                                                                                0 100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit

     Brief
     description:
                           Single Family Home                    61,000.00         $    21,500.00
     Line from             1.1                                                     100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit

     Brief
     description:                                                                   $
     Line from                                                                  O 100% of fair market value, up to
     Schedule NB:                                                                 any applicable statutory limit


     Brief
     description:                                                                  $
     Line from                                                                  O 100% of fair market value, up to
     Schedule NB:                                                                 any applicable statutory limit

     Brief
     description:                                                               Us
     Line from                                                                  LI 100% of fair market value, up to
     Schedule NB:                                                                  any applicable statutory limit

     Brief
     description:                                                                  $
     Line from                                                                  0 100% of fair market value, up to
     Schedule NB:                                                                  any applicable statutory limit


     Brief
     description:                                                                  $
     Line from                                                                  O 100% affair market value, up to
     Schedule A/B:                                                                any applicable statutory limit

     Brief
     description:                                                                  $
     Line from                                                                  CI 100% of fair market value, up to
     Schedule NB:                                                                  any applicable statutory limit

     Brief
     description:                                                                  $
     Line from                                                                  0 100% of fair market value, up to
     Schedule NB:                                                                  any applicable statutory limit


     Brief
     description:                                                                  $
     Line from                                                                  O 100% of fair market value, up to
     Schedule NB:                                                                 any applicable statutory limit



Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                              page   2   of
                Case 20-61951-lrc                       Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                 Desc Main
                                                                         Document     Page 25 of 48

 Fill in this information to identify your case:

 Debtor 1              Monica                                           Hudgins
                       First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing)   First Name                    Middle Name                   Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number
 (If known)
                               c1.0 - tfpfg
                                                                                                                                                       Check if this is an
                                                                                                                                                       amended filing

 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
   U No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
   g Yes. Fill in all of the information below.


Part 1:           List All Secured Claims

                                                                                                                             Column A      Column B               Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
                                                                                                         Amount of claim                    Value of collateral   Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
                                                                                                         Do not deduct the                  that supports this    portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.                                             claim
                                                                                                         value of collateral.                                     If any

          PHH Mortgage                                        Describe the property that secures the claim:                       73,432.90 $   112,000.00 $               0.00
         Creditor's Name
          1661 Worthington Road                              4991 Sheila Lane
         Number            Street                            Stone Mountain, GA
          Suite 100B                                          As of the date you file, the claim is: Check all that apply.
                                                              U    Contingent
          West Palm Beach             FL      33409           ▪    Unliquidated
         City                        State   ZIP Code         U    Disputed
 Who owes the debt? Check one.                                Nature of lien. Check all that apply.
 U         Debtor 1 only                                      ▪    An agreement you made (such as mortgage or secured
     •     Debtor 2 only                                           car loan)
 U         Debtor 1 and Debtor 2 only                         U    Statutory lien (such as tax lien, mechanic's lien)
           At least one of the debtors and another            U    Judgment lien from a lawsuit
                                                              U    Other (including a right to offset)
 U Check if this claim relates to a
    community debt
 Date debt was incurred 07/0212007                            Last 4 digits of account number            7   6    2     4
         Flagship Credit Acceptance                           Describe the property that secures the claim:                       25,394.00 $     12,450.00 $ 12,944700
         Creditors Name
         P.O. Box 975658                                     2018 Dodge Journey
         Number           Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                              U    Contingent
          Dallas                      TX      75397           ▪    Unliquidated
         City                        State   ZIP Code         U    Disputed
 Who owes the debt? Check one.                                Nature of lien. Check all that apply.
 I4' Debtor 1 only                                                 An agreement you made (such as' mortgage or secured
 U         Debtor 2 only                                           car loan)
 U Debtor 1 and Debtor 2 only                                 U    Statutory lien (such as tax lien, mechanic's lien)
 •        At least one of the debtors and another             U    Judgment lien from a lawsuit
                                                              U    Other (including a right to offset)
 U Check if this claim relates to a
    community debt
 Date debt was incurred                                      Last 4 digits of account number
         Add the dollar value of your entries in Column A on this page. Write that number here:


Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                           page 1 of 1
             Case 20-61951-lrc                        Doc 11         Filed 02/18/20 Entered 02/18/20 15:09:57                                          Desc Main
                                                                     Document     Page 26 of 48
  Fill in this information to identify your case:

  Debtor 1           Monica                                          Hudgins
                      First Name                      Middle Name                Last Name

  Debtor 2
  (Spouse, if filing) First Name                      Middle Name                Last Name

  United States Bankruptcy Court for the:         Northern District of Georgia
                                                                                                                                                        El Check if this is an
  Case number
  (If known)
                        D@ l5                                                                                                                              amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:           List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
     WI No. Go to Part 2.
    El Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
    each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
    (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                         Total claim   Priority     Nonpriority
                                                                                                                                                       amount       amount

                                                                      Last 4 digits of account number
      Priority Creditor's Name

                                                                      When was the debt incurred?
      Number            Street

                                                                      As of the date you file, the claim is: Check all that apply.

      City                                                            O    Contingent
                                          State        ZIP Code
                                                                      •    Unliquidated
      Who incurred the debt? Check one.
                                                                      O    Disputed
      O      Debtor 1 only
      O Debtor 2 only                                                 Type of PRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only
                                                                      CI   Domestic support obligations
      0      At least one of the debtors and another
                                                                      O    Taxes and certain other debts you owe the government
      CI     Check if this claim is for a community debt
                                                                      O    Claims for death or personal injury while you were
      Is the claim subject to offset?                                      intoxicated

      O No                                                            •    Other. Specify

      0      Yes

                                                                      Last 4 digits of account number                                $
      Priority Creditor's Name
                                                                      When was the debt incurred?
      Number            Street
                                                                      As of the date you file, the claim is: Check all that apply.
                                                                      O    Contingent
      City                                State       ZIP Code        •    Unliquidated

      Who incurred the debt? Check one.                               O    Disputed

      O Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                      •    Domestic support obligations
      O      Debtor 1 and Debtor 2 only
      0      At least one of the debtors and another
                                                                      CI   Taxes and certain other debts you owe the government
                                                                      El Claims for death or personal injury while you were
      •      Check if this claim is for a community debt                 intoxicated
      Is the claim subject to offset?                                 O    Other. Specify
      O No
      0      Yes


Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of   6
            Case 20-61951-lrc                             Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                        Desc Main
                                                                           Document     Page 27 of 48
 Debtor 1           Monica                                     Hudgins                                               Case number ormowm_ Gia      — /P/q    5- ii
                   First Name               Middle Name        Last Name

 Part 1:           Your PRIORITY Unsecured Claims — Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                    Total claim     Priority   Nonpriority
                                                                                                                                                           amount     amount

2.3
                                                                           Last 4 digits of account number
      Priority Creditors Name

                                                                           When was the debt incurred?
      Number            Street

                                                                           As of the date you file, the claim is: Check all that apply.

                                                                            O    Contingent
      City                                        State   ZIP Code          U    Unliquidated
                                                                            O    Disputed
      Who incurred the debt? Check one.
      CI Debtor 1 only                                                      Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                            CI   Domestic support obligations
      0 Debtor 1 and Debtor 2 only                                          0    Taxes and certain other debts you owe the government
      CI At least one of the debtors and another                            O    Claims for death or personal injury while you were
                                                                                 intoxicated
      O Check if this claim is for a community debt
                                                                            •    Other. Specify

      Is the claim subject to offset?
      El No
      CI     Yes



                                                                           Last 4 digits of account number
      Priority Creditors Name

                                                                           When was the debt incurred?
      Number            Street

                                                                            As of the date you file, the claim is: Check all that apply.

                                                                            CI   Contingent
      City                                        State   ZIP Code          U    Unliquidated
                                                                            O    Disputed
      Who incurred the debt? Check one.
      CI     Debtor 1 only                                                  Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                            0    Domestic support obligations
      0 Debtor 1 and Debtor 2 only                                          0    Taxes and certain other debts you owe the government
      0 At least one of the debtors and another                             0    Claims for death or personal injury while you were
                                                                                 intoxicated
      0      Check if this claim is for a community debt
                                                                            O    Other. Specify

      Is the claim subject to offset?
      El No
             Yes
                                .919.11.1

2.5
                                                                            Last 4 digits of account number
      Pnonty Creditors Name

                                                                            When was the debt incurred?
      Number            Street
                                                                            As of the date you file, the claim is: Check all that apply.

                                                                            O    Contingent
      City                                        State   ZIP Code          U    Unliquidated
                                                                            O    Disputed
      Who incurred the debt? Check one.
      O Debtor 1 only                                                       Type of PRIORITY unsecured claim:
      CI Debtor 2 only                                                      O    Domestic support obligations
      O Debtor 1 and Debtor 2 only
                                                                            O    Taxes and certain other debts you owe the government
      0      At least one of the debtors and another
                                                                            •    Claims for death or personal injury while you were
                                                                                 intoxicated
      CI     Check if this claim is for a community debt
                                                                            CI   Other. Specify

      Is the claim subject to offset?
      El No
      O Yes


Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                    page   2   of   6
                 Case 20-61951-lrc                     Doc 11          Filed 02/18/20 Entered 02/18/20 15:09:57 Desc Main
                                                                       Document     Page 28 of 48
  Debtor 1               Monica                              Hudgins                        Case number orknow,,L; c20 -(0 t9 5 I
                        First Name      Middle Name          Last Name


  Part 2:              List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
              Yes

  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                            Total claim
r7            GM FINANCIAL
          Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number       7     9     I    9
                                                                                                                                                                 16,095.11
                                                                                     When was the debt incurred?           05/24/16
          P.O. Box 98036
          Number             Street

          Baton Rouge                                      LA         70898
          City                                             State     ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                     O Contingent
       Who incurred the debt? Check one.                                             g Unliquidated
          •      Debtor 1 only                                                       O Disputed
          O Debtor 2 only
          O Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
          0      At least one of the debtors and another
                                                                                     O Student loans
          O Check if this claim is for a community debt                              O Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
       Is the claim subject to offset?                                               O Debts to pension or profit-sharing plans, and other similar debts
          •      No                                                                  a Other. Specify      Auto Loan

LI--C-a-p70      Yes


                  ;FOTei;;TUST--                                                     Last 4 digits of account number        4     7    0     9                    1,159.00
       Nonpriority Creditor's Name                                                   When was the debt incurred?           12/04/15

       P.O. Box 30281
       Number                Street

       Salt Lake city                                      UT         84130          As of the date you file, the claim is: Check all that apply.
       City                                                State     ZIP Code
                                                                                     O Contingent
       Who incurred the debt? Check one.                                                  Unliquidated
       WI Debtor 1 only                                                              CI   Disputed
       O Debtor 2 only
       O Debtor 1 and Debtor 2 only                                                  Type of NONPRIORITY unsecured claim:

       0         At least one of the debtors and another                             El Student loans
                                                                                     O Obligations arising out of a separation agreement or divorce
       O Check if this claim is for a community debt                                    that you did not report as priority claims
       Is the claim subject to offset?                                               El Debts to pension or profit-sharing plans, and other similar debts
       VI No                                                                         V Other. Specify Credit Card
       O Yes

          CREDIT ONE BANK                                                            Last 4 digits of account number        7      8         1
       Nonpriority Creditor's Name                                                                                                                                   950.00
                                                                                     When was the debt incurred?           11/03/16
          P.O. Box 98872
      Number                Street
          Las Vegas                                        NV         89193
                                                                                     As of the date you file, the claim is: Check all that apply.
      City                                                 State     ZIP Code

      Who incurred the debt? Check one.
                                                                                     CI   Contingent
                                                                                          Unliquidated
       V Debtor 1 only
                                                                                     O Disputed
       O Debtor 2 only
      O Debtor 1 and Debtor 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
      El At least one of the debtors and another
                                                                                     El Student loans
       O Check if this claim is for a community debt                                 O Obligations arising out of a separation agreement or divorce
                                                                                        that you did not report as priority claims
      Is the claim subject to offset?
                                                                                     El Debts to pension or profit-sharing plans, and other similar debts
      V No
                                                                                     V    Other. Specify   Credit Card
      •          Yes



Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page3 0f 6
              Case 20-61951-lrc                    Doc 11         Filed 02/18/20 Entered 02/18/20 15:09:57                                     Desc Main
                                                                  Document     Page 29 of 48
 Debtor 1           Monir.a
                   First Name        Middle Name
                                                      Hudgins
                                                      Last Name
                                                                                                        Case number ofknownL CIO    -big 5
  Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page



  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                   Total claim


 4.4
                                                                                    Last 4 digits of account number 6          8     4    4                    1,009.00
       MERRICK BANK                                                                                                                                        $
       Nonpdority Creditor's Name
                                                                                    When was the debt incurred?          12/09/19
       P.O. Box 9201
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Beth Page                                    NY             11804
       City                                         State         ZIP Code          CI   Contingent
                                                                                    • Unliquidated
       Who incurred the debt? Check one.                                            O Disputed
              Debtor 1 only
       O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                 O Student loans
       0 At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                    O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   Other. Specify    Credit Card
       91 No
       O Yes




       OPTIMUM FOOT AND ANKLE CENTER
                                                                                    Last 4 digits of account number 7          0     0    1                $    150.00
       Nonpriority Creditor's Name
                                                                                    When was the debt incurred?          06/01/19
       2300 W Park Pl. Blvd Suite 122
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Stone Mountain                                GA            30087
       City                                         State         ZIP Code          O Contingent
                                                                                         Unliquidated
       Who incurred the debt? Check one.                                            O Disputed
       V Debtor 1 only
       CI Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                    O Student loans
       0 At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       CI Check if this claim is for a community debt
                                                                                    CI Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              ✓    Other. Specify    Medical
       IV No
       D Yes
 4.6
                                                                                                                                                           $    904.00
                                                                                    Last 4 digits of account number       5     7    8    7
       PROGRESSIVE LEASING
       Nonpriodty Creditor's Name
                                                                                    When was the debt incurred?          01/11/16
       256 W Data Dr
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Draper                                        UT            84020
       City                                         State         ZIP Code          O Contingent
                                                                                    •    Unliquidated
       Who incurred the debt? Check one.                                            O Disputed
       V Debtor 1 only
       O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                    O Student loans
       0 At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                    O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              IV Other. Specify      Account
       0 No
       O Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                              page4    of 6
              Case 20-61951-lrc                    Doc 11              Filed 02/18/20 Entered 02/18/20 15:09:57                                     Desc Main
                                                                       Document     Page 30 of 48
  Debtor 1           Monina
                     First Name     Middle Name
                                                          Hudgins
                                                           Last Name
                                                                                                         Case number (if known)_       —       1q   31
  Part 2:           Your NONPRIORITY Unsecured Claims — Continuation Page


) After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim



                                                                                     Last 4 digits of account number 5             0       9   5
        COMENITY BANK/AVENUE                                                                                                                                  $     1,382.00
       Nonpriority Creditors Name
                                                                                     When was the debt incurred?              04/02/17
        P.O. Box 182789
       Number             Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        Columbus                                         OH             43218
       City                                             State          ZIP Code      D    Contingent
                                                                                          Unliquidated
       Who incurred the debt? Check one.
                                                                                     O    Disputed
       V      Debtor 1 only
       O Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                     O    Student loans
       0      At least one of the debtors and another
                                                                                     O    Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                     O    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               VI Other. Specify       Charge Account
              No
       O Yes


H                                                                                    Last 4 digits of account number 4                     6   0
       EASTSIDE MEDICAL                                                                                                            7                          $     4,006.00
       Nonpriority Creditors Name
                                                                                     When was the debt incurred?              09/04/18
       1700 Medical Way
       Number             Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       Snellville                                        GA             30078
       City                                             State          ZIP Code      CI   Contingent
                                                                                          Unliquidated
       Who incurred the debt? Check one.
                                                                                     O    Disputed
       V      Debtor 1 only
       O Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                     O    Student loans
              At least one of the debtors and another
                                                                                     O    Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                     O    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               VI Other. Specify       Medical
              No
       0      Yes

4.9
                                                                                                                                                              $    36,673.Cfi
       FEDLOAN SERVICING                                                             Last 4 digits of account number           1   1       9   0
      Nonpriority Creditors Name
                                                                                     When was the debt incurred?              09/13/11
       P.O. Box 60610
      Number             Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Harrisburg                                        PA             17106
      City                                              State          ZIP Code      •    Contingent
                                                                                          Unliquidated
      Who incurred the debt? Check one.
                                                                                     CI   Disputed
       V      Debtor 1 only
      O Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only
                                                                                     O    Student loans
      0       At least one of the debtors and another
                                                                                     O    Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                     O    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                •    Other. Specify
              No
      0       Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 5      of 6
            Case 20-61951-lrc               Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                      Desc Main
                                                              Document     Page 31 of 48
 Debtor 1       IVInnir.a
                First Name    Middle Name
                                                Hudgins
                                                 Last Warne
                                                                                             Case number (,rkm.)...,
                                                                                                                         lot 5-1
 Part 4:     Add the Amounts for Each Type of Unsecured Claim


I 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.




                                                                                        Total claim


                 6a. Domestic support obligations                               6a.                             0.00
 Total claims
 from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                 6b.                             0.00
                 6c.Claims for death or personal injury while you were
                    intoxicated                                                 6c.                             0.00
                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d. +                           0.00


                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                                0.00


                                                                                        Total claim

                 6f. Student loans                                              6f.
 Total claims                                                                                           36,673.00
 from Part 2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g      $                       0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                             0.00

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.   + $               35,444.00


                 6j.Total. Add lines 6f through 6i.                             6j.
                                                                                                        72,117.00




Official Form 106E/F                                  Sch5ge g/rii y rtgiK.sznig 1;l epLnsecured Claims                                 page6   of 6
                                                            a     m er          ri. p   i s com
           Case 20-61951-lrc                       Doc 11        Filed 02/18/20 Entered 02/18/20 15:09:57                                 Desc Main
                                                                 Document     Page 32 of 48


 Fill in this information to identify your case:


 Debtor               Monica                                     Hudgins
                      First Name               Middle Name                 Last Name

 Debtor 2
 (Spouse If filing)   First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number           •     ae)    (p 1615
  (If known)                                                                                                                               0 Check if this is an
                                                                                                                                               amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
               No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



        Person or company with whom you have the contract or lease                               State what the contract or lease is for


2.11
        Name


        Number             Street


        City                               State      ZIP Code
   1
2.21
        Name


        Number             Street


        City                               State      ZIP Code
    1
2.3
 . .1
        Name


        Number             Street


        City                               State      ZIP Code

2.4
        Name


        Number             Street


        City                               State      ZIP Code

2.5
    1
        Name


        Number             Street


        City                               State      ZIP Code


Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                         page 1 of 1
            Case 20-61951-lrc                           Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                                          Document     Page 33 of 48

  Fill in this information to identify your case:

  Debtori             Monica                                                  Hudgins
                       First Name                      Middle Name                      Last Name

  Debtor 2
  (Spouse, if filing) First Name                       Middle Name                      Last Name

  United    States Bankruptcy Court for the: Northern District of Georgia

  Case number
  (If known)
                       (9.6             to151
                                                                                                                                                          U   Check if this is an
                                                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                               12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
     U No
       Ed Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No. Go to line 3.
       0     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             ZI No
             0    Yes. In which community state or territory did you live?                                      . Fill in the name and current address of that person.



                    Name of your spouse, former spouse, or legal equivalent



                  Number             Street



                  City                                            State                             ZIP Code


 3 In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
    Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
    Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                        Column 2: The creditor to whom you owe the debt

                                                                                                                        Check all schedules that apply:
 3.1
            Derrell Breeden
           Name
                                                                                                                        if Schedule D, line      2.1
            4991 Sheila Lane                                                                                            0   Schedule E/F, line
           Number           Street
                                                                                                                        0   Schedule G, line
            Stone Mountain                                            GA                            30083
           City                                                       State                          ZIP Code

3.2
           Name
                                                                                                                            Schedule D, line
                                                                                                                        0   Schedule E/F, line
           Number           Street
                                                                                                                            Schedule G, line

           City                                                       State                          ZIP Code

3.3
           Name
                                                                                                                            Schedule D, line
                                                                                                                        0   Schedule E/F, line
           Number           Street
                                                                                                                            Schedule G, line

           City                                                      State                           ZIP Code



Official Form 106H                                                               Schedule H: Your Codebtors                                                    page 1 of 1
           Case 20-61951-lrc                Doc 11         Filed 02/18/20 Entered 02/18/20 15:09:57                                            Desc Main
                                                           Document     Page 34 of 48


 Fill in this information to identify your case:


 Debtor 1            k/Irmira                               Htirigins
                     First Name            Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number
  (If known)
                                  lets i                                                                     Check if this is:
                                                                                                             0    An amended filing
                                                                                                             0    A supplement showing postpetition chapter 13
                                                                                                                  income as of the following date:
Official Form 1061                                                                                                MM / DD/   YYYY


Schedule I: Your Income                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1 Fill in your employment
  information.                                                                Debtor 1    ,                                    Debtor 2 or non-filing spouse

      If you have more than one job,
      attach a separate page with
      information about additional       Employment status                 IA Employed                                         LI Employed
      employers.                                                           0 Not employed                                      El Not employed
      Include part-time, seasonal, or
      self-employed work.
                                         Occupation                      Cashier
      Occupation may include student
      or homemaker, if it applies.
                                         Employer's name                 The Westin Atlanta Perimeter

                                         Employer's address              7 concourse parkway NE
                                                                          Number Street                                      Number   Street




                                                                          Atlanta                     GA     30328
                                                                           City               State    ZIP Code              City                State ZIP Code

                                         How long employed there?


                   Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
      spouse unless you are separated.
      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
      below. If you need more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse
 2.    List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly, calculate what the monthly wage would be.            2.      $    3,089.00
 3. Estimate and list monthly overtime pay.                                                   3. +$                          + $

 4. Calculate gross income. Add line 2 + line 3.                                              4.      $ 3,089.00                         0.00



Official Form 1061                                                Schedule I: Your Income                                                              page 1
            Case 20-61951-lrc                Doc 11          Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                             Document     Page 35 of 48

Debtor .1         Monica                        Hudgins                                        Case number (rf known).1          la Ft    51
                  First Name   Middle Name       Last Name




                                                                                              For Debtor 1                For Debtor 2 or
                                                                                                                          non-filinq spouse

    Copy line 4 here                                                                4   4.    $     3,089.00                             0.00

 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                  5a.   $      614.00                 $
     5b. Mandatory contributions for retirement plans                                   5b.   $                             $
     5c. Voluntary contributions for retirement plans                                   5c.   $                             $
     5d. Required repayments of retirement fund loans                                   5d.   $                             $
     5e. Insurance                                                                      5e.   $       188.00                $
     5f. Domestic support obligations                                                   5f.   $                             $

     5g. Union dues                                                                     5g.   $                             $

     5h. Other deductions. Specify:                                                     5h. + $                       + $

  6. Add the payroll deductions. Add lines 5a + 5b + 5c+ 5d + 5e +5f+ 5g + 5h.          6.    $       802.00                             0.00

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                7.    $     2,287.00                             0.00

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
                                                                                                          0.00
            monthly net income.                                                         8a.
      8b. Interest and dividends                                                        8b.   $           0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
                                                                                                          0.00
            settlement, and property settlement.                                        8c.
     8d. Unemployment compensation                                                      8d.   $           0.00
      8e. Social Security                                                               8e.   $
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental
          Nutrition Assistance Program) or housing subsidies.
          Specify:                                                                   8f.      $           0.00
      8g. Pension or retirement income                                                  8g.   $

      8h. Other monthly income. Specify:                                                8h. +$            0.00            +$

  9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.              9.                0.00                           0.00

to. Calculate monthly income. Add line 7 + line 9.
                                                                                              $     2,287.00                             0.00            $      2,287.00
    Add the entries in line 10 for Debtor 1 and Debtor 201non-filing spouse.            10.

11. State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                                   11. -I-   $

12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
   Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                          12.
                                                                                                                                                         $      2,287.00
                                                                                                                                                         Combined
                                                                                                                                                         monthly income
  13.Do you expect an increase or decrease within the year after you file this form?
            No.
      U Yes. Explain:


Official Form 1061                                               Schedule I: Your Income                                                                     page 2
               Case 20-61951-lrc                       Doc 11         Filed 02/18/20 Entered 02/18/20 15:09:57                                      Desc Main
                                                                      Document     Page 36 of 48


      Fill in this information to identify your case:

      Debtor 1              Monica                                     Hudgins
                            First Name                 Middle Name               Last Name                       Check if this is:
      Debtor 2
      (Spouse, if filing)   First Name                 Middle Name               Last Name
                                                                                                                     An amended filing
                                                                                                                 U A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                     expenses as of the following date:
      Case number            IAO         (9_1q5                                                                      MM / DD/ YYYY
      (If known)



     Official Form 106J
     Schedule J: Your Expenses                                                                                                                                   12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (if known). Answer every question.

     Part 1:            Describe Your Household

 1. Is this a joint case?

       O No. Go to line 2.
       O Yes. Does Debtor 2 live in a separate household?

                    ▪       No
                    0       Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                        1:1 No
                                                                                              Dependent's relationship to             Dependent's     Does dependent live
      Do not list Debtor 1 and                     g     Yes. Fill out this information for   Debtor 1 or Debtor 2                    age             with you?
      Debtor 2.                                          each dependent
      Do not state the dependents'                                                            son                                                     •  No
                                                                                                                                      27
      names.                                                                                                                                          RI Yes
                                                                                                                                                      U No
                                                                                                                                                      D    Yes
                                                                                                                                                      U No
                                                                                                                                                      • Yes
                                                                                                                                                      U No
                                                                                                                                                      D Yes

                                                                                                                                                      D    No
                                                                                                                                                      D    Yes
 3    Do your expenses include
      expenses of people other than
                                                   tif   No
      yourself and your dependents?                O Yes

 Part 2:            Estimate Your Ongoing Monthly Expenses

  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.
  Include expenses paid for with non-cash government assistance if you know the value of
  such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                                     Your expenses
  4 The rental or home ownership expenses for your residence. Include first mortgage payments and
    any rent for the ground or lot.                                                                                                                        350.00
                                                                                                                                4.
        If not included in line 4:
        4a. Real estate taxes                                                                                                   4a.     $

        4b. Property, homeowner's, or renters insurance                                                                         4b.     $

        4c. Home maintenance, repair, and upkeep expenses                                                                       4c.

        4d. Homeowner's association or condominium dues                                                                         4d.


Official Form 106J                                                     Schedule J: Your Expenses                                                             page 1
            Case 20-61951-lrc                Doc 11          Filed 02/18/20 Entered 02/18/20 15:09:57                               Desc Main
                                                             Document     Page 37 of 48


 Debtor 1         Monica
                  First Name   Middle Name
                                                Hudgins
                                                 Last Name
                                                                                         Case number (if known)                 I (IS 1

                                                                                                                            Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                   5.

  6. Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.       $               100.00
      6b. Water, sewer, garbage collection                                                                        6b.       $                 0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.       $               300.00
      6d. Other. Specify:                                                                                         6d.       $                 0.00
 7. Food and housekeeping supplies                                                                                7.        $               260.00
  8. Childcare and children's education costs                                                                     8.        $                 0.00
  9. Clothing, laundry, and dry cleaning                                                                          9.                         50.00
10. Personal care products and services                                                                           10.       $                50.00
 1. Medical and dental expenses                                                                                   11.       $                 0.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                            100.00
    Do not include car payments.                                                                                  12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.       $                 0.00
14. Charitable contributions and religious donations                                                              14.       $                50.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                         15a.                        0.00
      15b. Health insurance                                                                                       15b.                        0.00
      15c. Vehicle insurance                                                                                      15c.      $               270.00
      15d. Other insurance. Specify:                                                                              15d.


16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                             17a.      $               558.00
      17b. Car payments for Vehicle 2                                                                             17b.      $

      17c. Other. Specify:                                                                                        17c.      $

      17d. Other. Specify:                                                                                        17d.      $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule!, Your Income (Official Form 1061).                                             18
                                                                                                                        '   $

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                     19.      $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.

      20a. Mortgages on other property                                                                            20a.      $

      20b. Real estate taxes                                                                                      20b.      $

      20c. Property, homeowner's, or renter's insurance                                                           20c.      $

      20d. Maintenance, repair, and upkeep expenses                                                               20d.      $

      20e. Homeowner's association or condominium dues                                                            20e.      $



Official Form 106J                                           Schedule J: Your Expenses                                                        page 2
             Case 20-61951-lrc               Doc 11           Filed 02/18/20 Entered 02/18/20 15:09:57                                 Desc Main
                                                              Document     Page 38 of 48


 Debtor 1        Monica
                 First Name    Middle Name
                                                 Hudgins
                                                  Last Name
                                                                                                Case number (ir Mown)          •-•   1(3'5 I'

21.    Other. Specify:                                                                                                  21.   +$



22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                                 22a.                    2,088.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.

       22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.                    2,088.00


23. Calculate your monthly net income.
                                                                                                                                            2,287.00
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                           23a.

      23b.   Copy your monthly expenses from line 22c above.                                                        23b.       $            2,088.00

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                                                199.00
             The result is your monthly net income.                                                                 23c.




24 Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

         No.
         Yes.      Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                           page 3
             Case 20-61951-lrc                    Doc 11      Filed 02/18/20 Entered 02/18/20 15:09:57                                Desc Main
                                                              Document     Page 39 of 48


Fill in this information to identify your case:

Debtor 1          Monica
                    First Name                Middle Name    irigins   Last Name

Debtor 2
(Spouse, if filing) First Name                Middle Name              Last Name


United States Bankruptcy Court for the: Northern District of Georgia
Case number           CV —         le   iq5                                                                                               0 Check if this is an
(If known)
                                                                                                                                               amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                         12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  •   you have leased personal property and the lease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

    Part 1:         List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
      information below.

          Identify the creditor and the property that is collateral                 What do you intend to do with the property that   Did you claim the property
                                                                                    secures a debt?                                   as exempt on Schedule C?

         Creditor's                                                                0 Surrender the property.                          0 No
         name:            PHH Mortgage
                                                                                   0 Retain the property and redeem it.               g Yes
         Description of
                                 4991 Sheila Lane                                  Ri Retain the property and enter into a
         property
         securing debt:          Stone Mountain, GA 30083                             Reaffirmation Agreement.
                                                                                   0 Retain the property and [explain]:


         Creditor's                                                                D Surrender the property.
         name:            Flagship Credit Acceptance                                                                                  0 No
                                                                                   0 Retain the property and redeem it.               RI Yes
        Description of
                                 2018 Dodge Journey                                121 Retain the property and enter into a
        property
        securing debt:                                                                Reaffirmation Agreement.
                                                                                      Retain the property and [explain]:



        Creditor's                                                                 0 Surrender the property.                          I:3 No
        name:
                                                                                   0 Retain the property and redeem it.               0 Yes
        Description of
        property                                                                   0 Retain the property and enter into a
        securing debt:                                                                Reaffirmation Agreement.
                                                                                      Retain the property and [explain]:



        Creditor's
        name:
                                                                                      Surrender the property.                         0 No
                                                                                   0 Retain the property and redeem it.               0 Yes
        Description of
        property                                                                   0 Retain the property and enter into a
        securing debt:                                                                Reaffirmation Agreement.
                                                                                   0 Retain the property and [explain]:


 Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
             Case 20-61951-lrc                    Doc 11         Filed 02/18/20 Entered 02/18/20 15:09:57                          Desc Main
                                                                 Document     Page 40 of 48

  Debtor 1        Monica
                  First Name        Middle Name
                                                    Hudgins
                                                     Last Name
                                                                                                Case number (If known)   ao-G[ct 5

    Part 2:       List Your Unexpired Personal Property Leases

    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
    fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
    ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                                Will the lease be assumed?

        Lessor's name:
                                                                                                                            No
                                                                                                                         U Yes
        Description of leased
        property:


        Lessor's name:
                                                                                                                         1:1 No
                                                                                                                         U Yes
        Description of leased
        property:


       Lessor's name:
                                                                                                                            No
       Description of leased                                                                                             0 Yes
       property:


       Lessor's name:
                                                                                                                         U No
                                                                                                                            Yes
       Description of leased
       property:


       Lessor's name:
                                                                                                                         U No
                                                                                                                         U Yes
       Description of leased
       property:


       Lessor's name:
                                                                                                                         U No
                                                                                                                         U Yes
       Description of leased
       property:


       Lessor's name:
                                                                                                                         U No
                                                                                                                         U Yes
       Description of leased
       property:




   Part 3:       Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     peysonal property that is subject to an unexpired lease.




       Signature of Debtor 1                                         Signature of Debtor 2


       Date                                                          Date
              MM / DD     /I YYYY                                           MM / DD /   YYYY




Official Form 108                                 Statement of Intention for Individuals Filing Under Chapter 7                          page 2
           Case 20-61951-lrc                     Doc 11       Filed 02/18/20 Entered 02/18/20 15:09:57                                Desc Main
                                                              Document     Page 41 of 48



 Fill in this information to identify your case:


 Debtor 1          Monica                                     Hudgins
                     First Name                 Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name             Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number             010
                     Of known)
                                  te 1615   t                                                                                          0 Check if this is an
                                                                                                                                          amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                   Your assets
                                                                                                                                   Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule NB                                                                                      61,000.00


    lb. Copy line 62, Total personal property, from Schedule NB                                                                                16,552.00

   1c. Copy line 63, Total of all property on Schedule A/8
                                                                                                                                               77,552.00


Part 2:        Summarize Your Liabilities



                                                                                                                                    Your liabilities
                                                                                                                                    Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a.   Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D
                                                                                                                                               98,826.90

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                       0.00
    3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

   3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                   + $         72,117.00


                                                                                                          Your total liabilities             170,943.90


Part 3:        Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule I
                                                                                                                                                 2,287.00

5. Schedule J.' Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J                                                                                        2,088.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                  page 1 of 2
              Case 20-61951-lrc                Doc 11          Filed 02/18/20 Entered 02/18/20 15:09:57                               Desc Main
                                                               Document     Page 42 of 48


   Debtor 1      Monica
                 First Name      Middle Name
                                                  Hudgins
                                                   Last Name
                                                                                                 Case number (if known)         - 1616 I

    Part 4:     Answer These Questions for Administrative and Statistical Records


    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       gl Yes


    7. What kind of debt do you have?

       RI Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
          family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.



    8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                     3,089.00




    6. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                          Total claim


        From Part 4 on Schedule E/F, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                   $                    0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                    0.00


       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                    0.00



       9d. Student loans. (Copy line 6f.)                                                                                 36,673.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as                             0.00
           priority claims. (Copy line 6g.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                      0.00


       9g. Total. Add lines 9a through 9f.                                                                                36,673.00




Official Form 106Sum      Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of 2
                Case 20-61951-lrc                        Doc 11    Filed 02/18/20 Entered 02/18/20 15:09:57                                               Desc Main
                                                                   Document     Page 43 of 48


Fill in this information to identify your case:

Debtor 1              Monica                                     Hudgins
                      First Name                   Middle Name             Last Name

Debtor 2
(Spouse, if filing)   First Name                   Middle Name             Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number
(If known)
                         A .)          (r 115- (
                                                                                                                                                          U   Check if this is an
                                                                                                                                                              amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                    12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                      Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             No
             Yes. Name of person Jeffery Favors                                                     . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                      Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of Debtor 1                                                Signature of Debtor 2


         Date     C9— 111              Da-cs                                  Date
                 MM/ DD            /   YYYY                                            MM / DD /   YYYY




 Official Form 106Dec                                            Declaration About an Individual Debtor's Schedules
          Case 20-61951-lrc                   Doc 11        Filed 02/18/20 Entered 02/18/20 15:09:57                                             Desc Main
                                                            Document     Page 44 of 48

   Fill in this information to identify your case:
                                                                                                          Check one box only as directed in this form and in
                                                                                                          Form 122A-1Supp:
  Debtor 1              Monica                                       Hudgins
                        First Name            Middle Name                Last Name
                                                                                                          El 1. There is no presumption of abuse.
  Debtor 2
  (Spouse, if filing)   First Name            lAddle Name                Last Name                        •       2. The calculation to determine if a presumption of
                                                                                                                     abuse applies will be made under Chapter 7
  United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                     Means Test Calculation (Official Form 122A-2).
  Case number            b1/40                                                                            •       3. The Means Test does not apply now because of
  (If known)
                                                                                                                     qualified military service but it could apply later.



                                                                                                          U Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

                  Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
        Not married. Fill out Column A, lines 2-11.
      U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

      •     Married and your spouse is NOT filing with you. You and your spouse are:

                   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                              Column A             Column B
                                                                                                              Debtor 1             Debtor 2 or
                                                                                                                                   non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).                                                                         $ 3 089 00             $         0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse only if Column B is not
    filled in. Do not include payments you listed on line 3.
 5. Net income from operating a business, profession,
    or farm                                                         Debtor 1           Debtor 2
    Gross receipts (before all deductions)
      Ordinary and necessary operating expenses                    — $                 —$
     Net monthly income from a business, profession, or farm                  0 • 00    $         co"
                                                                                             0.00 here4       $          0.00                  0.00

 6. Net income from rental and other real property                  Debtor 1           Debtor 2
    Gross receipts (before all deductions)
     Ordinary and necessary operating expenses                     — $                 — $
     Net monthly income from rental or other real property                                        Copy
                                                                         $    0.00      $    0.00 here4       $          0.00        $         0.00
 7. Interest, dividends, and royalties                                                                        $                      $
                 ........


Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                            page 1
          Case 20-61951-lrc                    Doc 11            Filed 02/18/20 Entered 02/18/20 15:09:57                                  Desc Main
                                                                 Document     Page 45 of 48


Debtort           Monica
                 First Name      Middle Name
                                                     Hudgins
                                                     Last Name
                                                                                                   Case number (if known)   at)       (6151
                                                                                                       Column A               Column B
                                                                                                       Debtor 1               Debtor 2 or
                                                                                                                              non-filing spouse
  8. Unemployment compensation
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:
          For you
          For your spouse

  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments received
      as a victim of a war crime, a crime against humanity, or international or domestic
      terrorism. If necessary, list other sources on a separate page and put the total below.




      Total amounts from separate pages, if any.                                                       + $        0.00                   0.00
                                                                                                                             +s
 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                             Ls       3,089.00                                  $ 3,089.00
                                                                                                                                                       Total current
                                                                                                                                                       monthly income

  Part 2:       Determine Whether the Means Test Applies to You



                                                                                                                                               r
 12. Calculate your current monthly income for the year. Follow these steps:
     12a. Copy your total current monthly income from line 11                                                           Copy line 11 here+              3 089.00
             Multiply by 12 (the number of months in a year).                                                                                      x 12
     12b. The result is your annual income for this part of the form.                                                                   12b.       $   37.068.00

 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                            GA

     Fill in the number of people in your household.                I3

     Fill in the median family income for your state and size of household.                                                              13.       $    72,426.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
 14. How do the lines compare?

     14a.        Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                 Go to Part 3.

     tab.   U    Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                 Go to Part 3 and fill out Form 122A-2.

 Part 3:         Sign Below

                By s' ring here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                    Signature of Debtor 1                                                       Signature of Debtor 2

                    Date      °d l     Woa-17                                                   Date
                           MM/ DD     / YYYY                                                           MM/ DD     / YYYY

                    If you checked line 14a, do NOT fill out or file Form 122A-2.
                    If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                       page 2
 Case 20-61951-lrc            Doc 11      Filed 02/18/20 Entered 02/18/20 15:09:57                      Desc Main
                                          Document     Page 46 of 48



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

In the Matter of:                                           )         CASE NO.:
                                                            )
     Monica Hudgins                                         )
                                                            )           Chapter 7
                                                            )
                                                            )
                                              Debtor(s).    )

                      AMENDED VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby verify under penalty of perjury that the attached matrix listing of creditors

is true, correct and accurate to the best of the knowledge and belief of the debtor(s).


       Dated:
                                                                Monic Hudgins, Signature of Debtor



                                                                , (Signature of Joint Debtor, if any)
Case 20-61951-lrc   Doc 11   Filed 02/18/20 Entered 02/18/20 15:09:57   Desc Main
                             Document     Page 47 of 48



  GM FINANCIAL
  P.O. Box 181145
  Arlington, TX 76096

  CREDIT ONE BANK
  P.O. Box 98872
  Las Vegas, NV 89193

  CAPITAL ONE P.O. Box 30281
  Salt Lake City, UT 84130

  MERRICK BANK
  P.O. Box 9201
  Beth Page, NY 11804

  PROGRESSIVE LEASING
  256 W Data Dr
  Draper, UT 84020

  OPTIMUM FOOT AND ANKLE CENTER
  2300 W Park Pl. Blvd Suite 122
  Stone Mountain, GA 30087

  EASTSIDE MEDICAL
  1700 Medical Way
  Snellville, GA 30078

  FEDLOAN SERVICING
  P.O. Box 60610
  Harrisburg, PA 17106

  COMENITY BANK/AVENUE
  P.O. Box 182789
  Columbus, OH 43218
Case 20-61951-lrc      Doc 11   Filed 02/18/20 Entered 02/18/20 15:09:57            Desc Main
                                Document     Page 48 of 48



  State of Georgia
  County of Gwinnett

         I certify that I know or have satisfactory evidence that Monica Hudgins is the person
  who appeared before me, and said person acknowledged that she (he) signed this instrument
  and acknowledged it to be his (her) free and voluntary act for the uses and purposes
  mentioned in the instrument.

         Dated 2-113   120o

  (seal or stamp)                             NOTAR      PUBLIC

                                              My appointment expires      1?-0




                                                                   AFFIDAVIT OF MAILING 2 - 3
